Title: Thomas Jefferson’s Notes on a Conversation with Washington, 7 February 1793
From: Jefferson, Thomas
To: 



[Philadelphia] Feb. 7. 1793.

I waited on the President with letters & papers from Lisbon. after going through these I told him that I had for some time suspended speaking with him on the subject of my going out of office because I had understood that the bill for intercourse with foreign nations was likely to be rejected by the Senate in which case the remaining business of the department would be too inconsiderable to make it worth while to keep it up. but that the bill being now passed I was freed from the considerations of propriety which had embarrassed me: that &c. (nearly in the words

of a letter to mister T. M. Randolph of a few days ago) and that I should be willing, if he had taken no arrangents to the contrary to continue somewhat longer, how long I could not say, perhaps till summer, perhaps autumn. he said, so far from taking arrangements on the subject, he had never mentioned to any mortal the design of retiring which I had expressed to him, till yesterday having heard that I had given up my house & that it was rented by another, thereupon he mentd it to mister E. Randolph & asked him, as he knew my retirement had been talked of, whether he had heard any persons suggested in conversation’s to succeed me. he expressed his satisfaction at my change of purpose, & his apprehensions that my retirement would be a new source of uneasiness to the public. he said Gov. Lee had that day informed of the genl discontent prevailing in Virginia, of which he never had had any conception, much less sound information. that it appeared to him very alarming. he proceed to express his earnest wish that Hamilton & myself could coalesce in the measures of the government, and urged here the general reasons for it which he had done to me on two former conversations. he said he had proposed the same thing to Ham. who expressed his readiness, and he thought our coalition would secure the general acquiescence of the public. I told him my concurrence was of much less importance than he seemed to imagine: that I kept myself aloof from all cabal & correspondence on the subject of the government, & saw & spoke with as few as I could. that as to a coalition with mister Hamilton, if by that was meant that either was to sacrifice his general system to the other, it was impossible. we had both no doubt formed our conclusions after the most mature consideration and principles conscientiously adopted could not be given up on either side. my wish was to see both houses of Congr. cleansed of all persons interested in the bank or public stocks: & that a pure legislature being given us, I should always be ready to acquiesce under their determinations even if contrary to my own opinions, for that I subscribed to the principle that the will of the majority honestly expressed should give law. I confirmed him in the fact of the great discontents to the South, that they were grounded on seeing that their judgmts & interests were sacrificed to those of the Eastern states on every occasion, & their belief that it was the effect of a corrupt squadron of voters in Congress at the command of the Treasury, & they saw that

if the votes of those members who had an interest distinct from & contrary to the general interest of their constitts had been withdrawn, as in decency & honesty they should have been, the laws would have been the reverse of what they are in all the great questions. I endorsed the new assumption carried in the H. of Repr. by the Speaker’s vote. on this subject he made no reply. he explained his remaing in office to have been the effect of strong sollicitations after he returned here declaring that he had never mentd his purpose of going out but to the heads of departments & mr Madison; he expressed the extreme wretchedness of his existence while in office, and went lengthily into the late attacks on him for levees &c.—and explained to me how he had been led into them by the persons he consulted at New York, and that if he could but know what the sense of the public was, he would most chearfully conform to it.
